Citation Nr: 1720581	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected coronary artery disease.

2.  Entitlement to a higher initial rating for coronary artery disease (previously claimed as heart condition), currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date prior to May 21, 2012, for the grant of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On June 3, 2016, VA received the Veteran's substantive appeal (VA Form 9) pertaining to his hypertension claim.  Later that month, on June 30, 2016, VA received the Veteran's VA Form 9 pertaining to his increased rating and effective date claims for CAD. The Veteran did not request a hearing on either form.

Notably however, the Veteran filed a third VA Form 9 received by VA on July 21, 2016.  On this form, the Veteran specifically requested that he wished to appear for a video conference hearing before the Board, and he checked box 9A indicating an intent to appeal all issues listed on his previous Statement of the Case.  The Board interprets this request as one for a hearing on all perfected appeals.  The Veteran has not yet been scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




